158 Ga. App. 662 (1981)
282 S.E.2d 224
McBEE
v.
THE STATE.
62039.
Court of Appeals of Georgia.
Decided May 27, 1981.
*663 Deen Strickland, District Attorney, W. Fletcher Sams, Assistant District Attorney, for appellee.
McMURRAY, Presiding Judge.
Defendant was sentenced to serve a term of 8 years for burglary but allowed to serve same on probation provided he complied with certain general and special conditions.
Thereafter, a petition for revocation of probation was filed contending he had violated the criminal law by being arrested and charged with burglary and theft by taking (a general condition) and had failed to pay a fine (a special condition) on which he was in arrears. After a hearing, his probation was revoked, and he appeals. Held:
Defendant's appointed counsel filed a motion to withdraw on the ground that the appeal was wholly frivolous. See Anders v. California, 396 U.S. 738 (87 SC 1396, 18 LE2d 493); Bethay v. State, 237 Ga. 625 (229 SE2d 406). All requirements of the above cases having been met and after examination of the record and transcript we find the appeal to be wholly frivolous and have granted counsel permission to withdraw. By letter of the clerk of this court the defendant has been notified of this action and of his options by reason thereof. The defendant has filed nothing further prior to the rendition of this opinion and has not raised any valid ground for appeal.
We have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that none of the points raised, though persuasively presented, have any merit and our independent examination does not disclose any errors of substance.
Judgment affirmed. Quillian, C. J., and Pope, J., concur.